EXHIBIT 10.1
HAWKINS, INC.
EXECUTIVE SEVERANCE PLAN
(Effective August 2, 2011)
     Hawkins, Inc. has established this Hawkins, Inc. Executive Severance Plan
(the “Plan”) effective August 2, 2011 (the “Effective Date”).
     The purpose of this Plan is to provide certain executive employees of
Hawkins with severance benefits in the event that the executive’s employment is
involuntarily terminated under circumstances entitling the executive to such
benefits.
     The Plan is intended to be an unfunded plan for a select group of
management or highly compensated employees that is intended to qualify for the
exemptions provided in sections 201, 301 and 401 of ERISA, and for the
alternative reporting method provided in DOL Reg. § 2520.104-23.
     The Plan shall continue until such time as it is amended or terminated.
ARTICLE 1
DEFINITIONS
     1.1 “Affiliate” means any entity with which Hawkins would be considered a
single employer under Code § 414(b) or 414(c).
     1.2 “Base Salary” means the Covered Executive’s annualized rate of base
salary as paid on each regularly scheduled payday for the Covered Executive’s
regular work schedule as of his or her Date of Termination; provided, however,
that if such rate is reduced during the 90-day period preceding the Covered
Executive’s Date of Termination, the Covered Executive’s annualized rate of base
salary shall be based upon the highest rate in effect for the Covered Executive
during such 90-day period.
     1.3 “Beneficial Owner” and “Beneficial Ownership” have the same meaning as
in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (or any
successor rule thereto).
     1.4 “Board” means the Board of Directors of Hawkins.
     1.5 “Cause” means:

  (a)   the Covered Executive’s willful and material failure or refusal during
his or her employment to carry out any reasonable directive of the Board;    
(b)   any willful and material failure by the Covered Executive during his or
her employment to comply with any material policy, rule or code of conduct
generally applicable to employees of Hawkins or to management employees of
Hawkins, which failure is materially and demonstratively injurious to the
financial condition or business reputation of Hawkins;     (c)   the Covered
Executive’s embezzlement or misappropriation of funds of Hawkins or any other
willful act or omission by the Covered Executive which is materially injurious
to the financial condition or business reputation of Hawkins; or     (d)   the
Covered Executive’s conviction or confession of an act or acts constituting a
felony under the





--------------------------------------------------------------------------------



 



      laws of the United States or any state thereof related to the business of
Hawkins or which is materially injurious to the financial condition or business
reputation of Hawkins.

     1.6 “Change in Control” means the occurrence of any of the following
events:

  (a)   the consummation of a Corporate Transaction unless, immediately
following such Corporate Transaction, all or substantially all of the persons
who were the Beneficial Owners of Voting Securities of Hawkins immediately prior
to such Corporate Transaction beneficially own, directly or indirectly, more
than 50% of the combined voting power of the then outstanding Voting Securities
(or comparable equity interests) of the surviving or acquiring entity (or its
parent) resulting from such Corporate Transaction in substantially the same
proportions as their ownership of Voting Securities of Hawkins immediately prior
to such Corporate Transaction; or     (b)   any person or group, other than
(i) one or more Subsidiaries, or (ii) any employee benefit plan (or related
trust) sponsored or maintained by Hawkins or any Affiliate, becomes the
Beneficial Owner of equity securities of Hawkins representing more than 50% of
the combined voting power of the then outstanding Voting Securities of Hawkins,
except that (A) any acquisition of equity securities of Hawkins directly from
Hawkins for the purpose of providing financing to Hawkins, any formation of a
group consisting solely of Beneficial Owners of Voting Securities of Hawkins as
of the Effective Date, or any repurchase or other acquisition by Hawkins of its
equity securities that causes any person to become the beneficial owner of more
than 50% of the combined voting power of the Voting Securities of Hawkins, will
not be considered a Change in Control unless and until, in either case, such
person acquires Beneficial Ownership of additional Voting Securities of Hawkins
after the person initially became the Beneficial Owner of more than 50% of the
combined voting power of the Voting Securities of Hawkins by one of the means
described in this clause (A); and (B) a Change in Control will occur if a person
or group becomes the Beneficial Owner of more than 50% of Voting Securities of
Hawkins as the result of a Corporate Transaction only if the Corporate
Transaction is itself a Change in Control pursuant to subsection (a) of this
section; or     (c)   individuals who are Continuing Directors cease for any
reason to constitute a majority of the members of the Board.

     1.7 “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.
     1.8 “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and guidance issued thereunder.
     1.9 “Committee” means the Compensation Committee of the Board or such other
committee of the Board (including, without limitation, the full Board) to which
the Board has delegated power to act under or pursuant to the provisions of the
Plan.
     1.10 “Continuing Director” means an individual (a) who is, as of the
Effective Date, a director of Hawkins, or (b) who becomes a director of Hawkins
after the Effective Date and whose initial election, or nomination for election
by Hawkins’ stockholders, was approved by at least a majority of the then
Continuing Directors, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board.
     1.11 “Corporate Transaction” means a dissolution or liquidation of Hawkins,
a sale of substantially all of the assets of Hawkins, a merger or consolidation
of Hawkins with or into any other corporation, regardless of whether Hawkins is
the surviving corporation, or a statutory share exchange involving capital stock
of Hawkins.
     1.12 “Covered Executive” means any Employee who is specifically designated
by the Compensation Committee to participate in the Plan.

2



--------------------------------------------------------------------------------



 



     1.13 “Date of Termination” means the effective date of a Termination of
Employment.
     1.14 “Disability” means any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the Covered Executive to be unable to perform the duties of the Covered
Executive’s position of employment or any substantially similar position of
employment.
     1.15 “Effective Date” means the effective date of this Plan, which is
August 2, 2011.
     1.16 “Employee” means any common-law employee of Hawkins or an Affiliate
(while it is an Affiliate).
     1.17 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and guidance issued.
     1.18 “Good Reason” means any of the following conditions arising without
the consent of the Covered Executive:

  (a)   a material decrease in the Covered Executive’s base compensation;    
(b)   a material diminution in the Covered Executive’s authority, duties, or
responsibilities;     (c)   relocation of Covered Executive’s principal office
more than 50 miles from its current location; or     (d)   any other action or
inaction that constitutes a material breach by Hawkins of any terms or
conditions of any agreement between Hawkins and the Covered Executive, which
breach has not been caused by the Covered Executive.

     1.19 “Hawkins” means Hawkins, Inc., a Minnesota corporation, or any
successor to all or substantially all of its businesses by merger,
consolidation, purchase of assets or otherwise.
     1.20 “Profit Sharing Plan” means the Hawkins, Inc. Profit Sharing Plan.
     1.21 “Release” means a written agreement and release of claims in a form
furnished by Hawkins. In such release, the Covered Executive will be asked to
release Hawkins and its directors, officer, employees and agents from any and
all claims the Covered Executive may have against them, including but not
limited to any contract, tort, or wage and hour claims, and any claims under
Title VII, the ADEA, the ADA, ERISA, and other federal, state, local or foreign
laws. Under the Release, the Covered Executive must also agree not to solicit
business similar to any business offered by Hawkins from any Hawkins customer,
not to advise any entity to cancel or limit its business with Hawkins, not to
recruit, solicit or encourage any employee to leave their employment with
Hawkins, not to disclose any of Hawkins’ trade secrets or confidential
information, and not to disparage Hawkins or its employees in any way. These
obligations are in addition to any other non-solicitation, noncompete,
nondisclosure, or confidentiality agreements the Covered Executive may have
executed while employed by Hawkins. The Release shall not diminish or terminate
the Covered Executive’s rights under this Plan.
     1.22 “Salary Continuation Period” means the relevant period (which shall
depend upon the Covered Executive’s Tier on his or her Date of Termination and
whether the Covered Executive’s Termination of Employment is a Termination Due
to a Change in Control) as described in Appendix A for determining the Severance
Benefits payable to a Covered Executive.
     1.23 “Separation Pay Plan Amount” means an amount payable pursuant to an
arrangement that constitutes a “separation pay plan due to involuntary
separation from service” under Treas. Reg. § 1.409A-1(b)(9)(iii) (or a successor
rule thereto), and which, with respect to a Covered Executive, shall be equal to
two times the lesser of (a) the maximum amount that may be taken into account
under a qualified pension plan under Code § 401(a)(17) for the year in which the
Effective Date occurs; or (b) the Covered Executive’s annualized compensation

3



--------------------------------------------------------------------------------



 



for the calendar year prior to the calendar year in which the Date of
Termination occurs (adjusted for any increase during that year that was expected
to continue indefinitely if the Covered Executive had not separated from
service).
     1.24 “Severance Benefits” means the benefits payable under this Plan as
described in Article 3.
     1.25 “Target Annual Bonus” means the target annual bonus established under
Hawkins’ annual incentive bonus program and approved by the Committee, as
applicable, for the fiscal year in which the Covered Executive’s Date of
Termination occurs, or if such target annual bonus has not been established for
such fiscal year by the Employee’s Date of Termination, the target annual bonus
for the prior fiscal year.
     1.26 “Termination Due to Change in Control” means a Termination for Good
Reason or a Termination Without Cause that occurs during the 30-day period
preceding or the two-year period commencing upon the occurrence of a Change in
Control.
     1.27 “Termination for Good Reason” means a Termination of Employment by the
Covered Executive for Good Reason; provided, however, that a Termination of
Employment shall not be considered to be a Termination for Good Reason unless
the following conditions are satisfied:

  (a)   The Covered Executive has first given written notice to Hawkins of the
existence of a condition constituting “Good Reason” as described in Sec. 1.18
within 90 days of its first occurrence, and Hawkins has failed to remedy the
condition within 30 days thereafter.     (b)   The Termination of Employment
occurs not later than the expiration of the two-year period following the
initial existence of a condition constituting “Good Reason” as described in Sec.
1.18.

     1.28 “Termination of Employment” means a termination of a Covered
Executive’s employment with Hawkins and its Affiliates, whether by action of the
Covered Executive or by Hawkins or an Affiliate, provided that such Termination
of Employment also constitutes a “separation from service” under Code § 409A and
the regulations thereunder.
     1.29 “Termination Without Cause” means a Termination of Employment for any
reason other than Cause or the Covered Executive’s death or Disability.
     1.30 “Voting Securities” means, with respect to any company, the company’s
outstanding securities entitled to vote generally in the election of directors.
ARTICLE 2
ELIGIBILITY
     2.1 Eligibility. An Employee shall be entitled to participate in, and shall
become a Covered Executive under, the Plan upon his or her selection by the
Committee for participation in the Plan. Hawkins shall advise each Covered
Executive who is selected for participation in the Plan of his or her
participation in the Plan.
     2.2 Tiers. Each Covered Executive shall be assigned a Tier by the Committee
for purposes of determining the Covered Executive’s entitlement to certain
Severance Benefits under this Plan. However, unless the Committee makes a
different assignment, the Chief Executive Officer is assigned to Tier 1 and the
President of Hawkins is assigned to Tier 2. Notwithstanding the foregoing, if
the Covered Executive was assigned to a higher Tier during the 90-day period
immediately preceding the Covered Executive’s Date of Termination, the Covered
Executive shall be deemed to be assigned to such higher Tier for purposes of
determining the Covered Executive’s Severance Benefits under this Plan.
     2.3 Condition to Receiving Benefits. As a condition precedent to receiving
Severance Benefits under the Plan, a Covered Executive must complete, execute
and return to Hawkins, not later than 50 days following the

4



--------------------------------------------------------------------------------



 



Covered Executive’s Date of Termination, a Release which has not been rescinded
by the Covered Executive prior to the expiration of all applicable rescission
period(s). Such Release shall be furnished to the Covered Executive within five
days after the Covered Executive’s Date of Termination.
ARTICLE 3
SEVERANCE BENEFITS
     3.1 Termination Without Cause Not In Connection with a Change In Control.
In the event of the Covered Executive’s Termination Without Cause which is not a
Termination Due to Change in Control, the Covered Executive shall be entitled to
the Severance Benefits described in this Sec. 3.1. For purposes of determining a
Covered Executive’s Severance Benefits under this Sec. 3.1, the Salary
Continuation Period for a Covered Executive shall be the relevant period
described in Appendix A.

  (a)   Base Salary. Hawkins shall pay the Covered Executive his or her Base
Salary for the Salary Continuation Period. Such Base Salary shall be paid in
equal installments over the Salary Continuation Period in accordance with
Hawkins’ standard payroll practices. Notwithstanding the foregoing, the
following conditions and limitations on the payment of Base Salary shall apply:

  (i)   It is intended that all or a portion of the amounts payable during the
six-month period following the Date of Termination will constitute separation
pay due to involuntary separation from service under Treas. Reg. §
1.409A-1(b)(9)(iii). Accordingly, the amounts in excess of the Separation Pay
Plan Amount that would otherwise have been payable during such six-month period
shall be accumulated and paid (without interest) to the Covered Executive in a
lump sum on the first day of the seventh month following the Date of Termination
(subject to satisfaction of the conditions described in Sec. 2.3 by such date).
    (ii)   Any installment payment(s) of Base Salary that otherwise would have
been paid during such six-month period to the Covered Executive pursuant to this
subsection, but solely for the fact that the conditions described in Sec. 2.3
have not yet been satisfied, shall be accumulated and paid (without interest) to
the Covered Executive in a lump sum upon the first regularly scheduled payroll
date following the satisfaction of such conditions.

  (b)   Medical and Dental. Hawkins shall reimburse the Covered Executive for
the amount of the employer portion of his or her premium payments for COBRA
continuation coverage for medical and dental benefits for the Salary
Continuation Period, or, if shorter, the 18-month period following the Date of
Termination, if the Covered Executive qualifies for and elects that coverage for
such period. Notwithstanding the foregoing, however, Hawkins’ obligation to make
any payment or further payment pursuant to this subsection will cease on the
date the Covered Executive becomes covered by another group health plan that
does not impose pre-existing condition limitations on the Covered Executive’s
coverage. Nothing in this subsection shall be construed to extend the period for
which COBRA continuation coverage must be provided to the Covered Executive or
the Covered Executive’s dependents beyond that mandated by law. Such payments
are intended to be medical reimbursements exempt from Code § 409A pursuant to
Treas. Reg. § 1.409A-1(b)(9)(v)(B).     (c)   Outplacement Costs. Hawkins shall
engage and pay on behalf of the Covered Executive, the reasonable costs of
outplacement services for the twelve-month period following the Date of
Termination. The payments under this subsection are intended to be exempt from
Code § 409A pursuant to Treas. Reg. § 1.409A-1(b)(9)(v)(A). Accordingly, the
costs of such outplacement services shall not be incurred beyond the last day of
the second calendar year following the calendar year in which the Covered
Executive’s Date of Termination falls, and Hawkins’ payment shall be made before
the end of the third calendar year following the calendar year in which the
Covered Executive’s Date of Termination for the Salary Continuation Period.

5



--------------------------------------------------------------------------------



 



     3.2 Termination Due to Change in Control. In the event of a Covered
Executive’s Termination for Good Reason or Termination Without Cause that is
also a Termination Due to Change in Control:

  (a)   The Covered Executive shall be entitled to the Severance Benefits
described in Sec. 3.1, except that:

  (i)   for purposes of determining the Covered Executive’s Severance Benefits
under this Sec. 3.2, the Salary Continuation Period shall be the Salary
Continuation Period for a Termination Due to Change in Control described in
Appendix A.     (ii)   the amounts payable during the six-month period described
in Sec. 3.1(a)(i) that constitute separation pay due to involuntary separation
from service under Treas. Reg. § 1.409A-1(b)(9)(iii) shall be paid as soon as
administratively practicable following the Date of Termination (subject to
satisfaction of the conditions described in Sec. 2.3 by such date).     (iii)  
if the Change in Control constitutes a change in ownership of a corporation
under Treas. Reg. § 1.409A-3(i)(5)(v), a change in the effective control of a
corporation under Treas. Reg. § 1.409A-3(i)(5)(vi), or a change in the ownership
of a substantial portion of a corporation’s assets as defined in Treas. Reg. §
1.409A-3(i)(5)(vii), the Base Salary installment payments that would otherwise
be payable for the remainder of the Salary Continuation Period following the
period described in Sec. 3.1(a)(i) shall instead be paid in a lump sum on the
first day of the seventh month following the Date of Termination (subject to
satisfaction of the conditions described in Sec. 2.3 by such date).

  (b)   The Covered Executive shall be entitled to the following additional
Severance Benefits:

  (i)   Bonus. The Covered Executive shall be entitled to receive an amount
equal to one-twelfth (1/12) of his or her Target Annual Bonus multiplied by the
number of months in Salary Continuation Period for a Termination Due to a Change
in Control described in Appendix A. Such payment shall be made in a lump sum as
soon as administratively practicable after the expiration of all rescission
period(s) described in Sec. 2.3, but in any event not later than two and half
months following the end of the year in which the Date of Termination occurs.
Such amount is intended to be a short-term deferral pursuant to Treas. Reg. §
1.409A-1(b)(4).     (ii)   Profit Sharing Plan. The Covered Executive shall be
entitled to receive an amount intended to provide a benefit equal to the
additional benefit that the Executive would have received under the Profit
Sharing Plan if such Covered Executive (x) had remained employed by Hawkins for
the entire Salary Continuation Period and (y) had been entitled to Employer
Contributions (as defined in the Profit Sharing Plan) under the Profit Sharing
Plan for the Salary Continuation Period.         The amount of such payment
shall equal the additional Discretionary Employer Profit Sharing Contribution
that the Covered Executive would have received for the Salary Continuation
period if his/her Compensation had continued at the same rate as in effect
immediately prior to his/her Termination of Employment and the rate of the
Discretionary Employer Profit Sharing Contribution had been the same rate as in
effect for the most recent Plan Year ending prior to the Termination of
Employment, plus if, on the Date of Termination, the Profit Sharing Plan permits
401(k) Contributions, such Employer Matching Contributions the Covered Executive
would have received for the Salary Continuation Period if he/she had made 401(k)
Contributions at least at the rate that would have entitled him/her to the
maximum Employer Matching Contributions

6



--------------------------------------------------------------------------------



 



      permitted under the Plan.         Such payment shall be made in a lump sum
as soon as administratively practicable after the expiration of all rescission
period(s) described in Sec. 2.3, but in any event not later than two and half
months following the end of the year in which the Date of Termination occurs.
Such amount is intended to be a short-term deferral pursuant to Treas. Reg. §
1.409A-1(b)(4).

     3.3 Clawback. Any payment of a Severance Benefit hereunder shall be subject
to, and recoverable by, Hawkins under Hawkins’ clawback policy in effect from
time to time; provided, however, that for any attempted recovery from and after
a Change in Control, such clawback policy shall have been in effect prior to the
Change in Control except as such policy has been modified to conform to
applicable law or regulation.
ARTICLE 4
PLAN ADMINISTRATION
     4.1 General. The Plan is administered by the Committee. The principal duty
of the Committee is to administer the Plan in a consistent and
non-discriminatory manner in accordance with its terms. The Committee shall have
full power, as provided herein, to administer the Plan in all of its details.
     4.2 Power and Authority. The Committee’s powers shall include, but shall
not be limited to, the following, in addition to all other powers provided by
this Plan:

  (a)   to make, enforce, amend or rescind such rules and regulations relating
to the Plan, and to make any other determinations that it deems necessary or
proper for the efficient administration of the Plan;     (b)   to interpret the
Plan and its terms, with the Committee’s interpretations thereof to be final and
conclusive on all persons claiming benefits under the Plan;     (c)   to correct
any defect or supply any omission or reconcile any inconsistency in the Plan in
the manner and to the extent it deems necessary or advisable;     (d)   to
decide all questions concerning the Plan and the eligibility of any person to
participate in, and to receive benefits provided under, the Plan;     (e)   to
authorize the payment of benefits; and     (f)   to appoint such agents,
counsel, accountants, consultants, and actuaries as may be required to assist in
administering the Plan.

Notwithstanding the foregoing, during the two-year period following a Change in
Control, the Committee shall not have the authority to exercise discretion with
respect to any aspect of the Committee’s powers and duties and any other aspect
of the Plan’s administration, including the benefits enumerated in Article 3,
with the exception of making benefits changes beneficial, but not less
favorable, to the Covered Executive, and the review of benefit claims under
Article 5.
     4.3 Payment. Hawkins shall make payments of Severance Benefits from its
general assets to Covered Executives in accordance with the terms of the Plan.

7



--------------------------------------------------------------------------------



 



ARTICLE 5
CLAIMS PROCEDURE
     5.1 Claims. All claims for benefits shall be filed in writing with the
Committee. Each such claim must be filed by the Covered Executive, or his or her
duly authorized representative, within 90 days following the Covered Executive’s
Termination of Employment.
     5.2 Determination of Claims. The Committee shall decide all claims for
benefits under the Plan within 30 days after receipt of the claim. Any denial by
the Committee of a claim for benefits shall be stated in writing and shall set
forth, in a manner calculated to be understood by the claimant, the specific
reasons for denial, specific reference to pertinent Plan provisions on which the
denial is based, a description of any additional material or information
necessary to perfect the claim and an explanation of why such material or
information is necessary, and the procedure for the appeal of such denial and a
statement of the claimant’s right to bring an action under ERISA § 502(a)
following an adverse benefit determination on appeal. In addition, the Committee
shall afford a reasonable opportunity to any claimant whose claim for benefits
has been denied a review of the decision denying the claim.
     5.3 Appeals. A claimant (or his or her duly authorized representative) may,
upon written request to the Committee within 30 days of receiving a denial of
his claim for benefits, (a) request a review of the denial, (b) review pertinent
documents, and (c) submit issues and comments in writing to the Committee. A
decision by the Committee shall be made promptly and shall not ordinarily be
made later than 30 days after receipt of a request for review. The Committee’s
decision on review shall be in writing, shall include specific reasons for the
decision, written in a manner calculated to be understood by the claimant, as
well as specific references to the pertinent Plan provisions on which the
decision is based, and shall contain a statement of the claimant’s right to
bring a civil action under ERISA § 502(a). If the decision on review is not
furnished within the applicable time described in this section, the claim shall
be deemed denied on review.
ARTICLE 6
MISCELLANEOUS
     6.1 Amendment and Termination. Notwithstanding the foregoing, the Plan may
not be amended in any manner that adversely affects any Covered Executive unless
such Covered Executive expressly consents to such amendment in writing. In the
event of a Change in Control and for a period of two years thereafter, the Plan
may not be amended, suspended or discontinued in any manner except to comply
with applicable changes in the law, to prevent adverse tax consequences to a
Covered Executive, or to make benefits more favorable to a Covered Executive.
     6.2 Limitation of Covered Executive’s Rights. Nothing in this Plan shall be
construed as conferring upon the Covered Executive any right to continue in the
employment of Company, nor shall it interfere with the rights of Company to
terminate the employment of the Covered Executive and/or to take any personnel
action affecting the Covered Executive without regard to the effect which such
action may have upon the Covered Executive as a recipient or prospective
recipient of benefits under this Plan. Any amounts payable hereunder shall not
be deemed salary or other compensation to the Covered Executive for the purposes
of computing benefits to which the Covered Executive may be entitled under any
other arrangement established by Company for the benefit of its employees.
     6.3 Application of Section 4999 to Severance Benefits.

  (a)   Excise Tax Adjustment to Severance Benefits. Notwithstanding any other
provisions of this Plan, in the event that any payment or benefit received or to
be received by a Covered Executive, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement (all such payments and
benefits, including the Severance Benefits, being hereinafter referred to as the
“Total Payments”) would be subject (in whole or part), to an excise tax under
Code § 4999 (the

8



--------------------------------------------------------------------------------



 



      “Excise Tax”), then, after taking into account any reduction in the Total
Payments provided by reason of Code § 280G in such other plan, arrangement or
agreement, the payments under this Plan that do not constitute deferred
compensation within the meaning of Code § 409A shall first be reduced, and all
other payments that do constitute deferred compensation within the meaning of
Code § 409A shall thereafter be reduced (beginning with those payments last to
be paid), to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax, but only if (i) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state
and local income taxes on such reduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments) is greater than or equal to
(ii) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Covered Executive would
be subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). In no event shall the Covered
Executive have the discretion to determine the order in which payments under
this Plan shall be reduced in accordance with the preceding sentence.     (b)  
Excise Tax Determination. For purposes of determining whether and the extent to
which the Total Payments will be subject to the Excise Tax and the amount of
such Excise Tax, (i) no portion of the Total Payments the receipt or enjoyment
of which the Covered Executive shall have waived at such time and in such manner
as not to constitute a “payment” within the meaning of Code § 280G(b) of the
Code shall be taken into account, (ii) no portion of the Total Payments shall be
taken into account which, in the opinion of tax counsel (“Tax Counsel”)
reasonably acceptable to the Covered Executive and selected by the accounting
firm (the “Auditor”) which was, immediately prior to the Change in Control,
Hawkins’ independent auditor, does not constitute a “parachute payment” within
the meaning of Code § 280G(b)(2) (including by reason of Code § 280G(b)(4)(A))
and, in calculating the Excise Tax, no portion of such Total Payments shall be
taken into account which, in the opinion of Tax Counsel, constitutes reasonable
compensation for services actually rendered, within the meaning of Code §
280G(b)(4)(B), in excess of the Base Amount allocable to such reasonable
compensation, and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments shall be determined by the
Auditor in accordance with the principles of Code §§ 280G(d)(3) and (4). For
purposes of this Sec. 6.3, (i) the Covered Executive shall be deemed to pay
federal income tax at the highest marginal rate of federal income taxation in
the calendar year in which the applicable Total Payment is to be made and state
and local income taxes at the highest marginal rate of taxation in the state and
locality of the Covered Executive’s residence in the calendar year in which the
applicable Total Payment is to be made, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes and (ii) except to the extent that the Covered Executive otherwise
notifies Hawkins, the Covered Executive shall be deemed to be subject to the
loss of itemized deductions and personal exemptions to the maximum extent
provided by the Code for each dollar of incremental income.     (c)   Payments
Calculation Notice. At the time that payments are made under this Plan, Hawkins
shall provide the Covered Executive with a written statement setting forth the
manner in which such payments were calculated and the basis for such
calculations including, without limitation, any opinions or other advice Hawkins
has received from Tax Counsel, the Auditor or other advisors or consultants (and
any such opinions or advice which are in writing shall be attached to the
statement). If the Covered Executive objects to Hawkins’ calculations, Hawkins
shall pay to the Covered Executive such portion of the Severance Payments (up to
100% thereof) as the Covered Executive determines is necessary to result in the
proper application of subsection (a) of this Sec. 6.3.

     6.4 Legal Fees and Expenses. Hawkins shall pay to the Covered Executive all
legal fees and expenses incurred by the Covered Executive in disputing in good
faith any issue hereunder relating to the termination of the Covered Executive’s
employment, in seeking in good faith to obtain or enforce any benefit or right
provided by this

9



--------------------------------------------------------------------------------



 



Plan, or in connection with any tax audit or proceeding to the extent
attributable to the application of Code § 4999 to any payment or benefit
provided hereunder. Such payments shall be made within ten business days after
delivery of the Covered Executive’s written request for payment accompanied with
such evidence of fees and expenses incurred as Hawkins reasonably may require,
subject to the limits of Sec. 6.9. If Hawkins shall have reimbursed the Covered
Executive for legal fees and expenses and it is later determined that the
Covered Executive was not acting in good faith, all amounts paid on behalf of,
or reimbursed to, the Covered Executive shall be promptly refunded to Hawkins.
     6.5 Right of Offset. Hawkins reserves the right to withhold and set off
from any payments to a Covered Executive any amount owed to Hawkins or an
Affiliate by the Covered Executive, whether such obligation is matured or
unmatured and however arising, at the time of (and with priority over) any such
distribution or payment to the extent that the retention or exercise of such
right does not have adverse tax consequences to the Covered Executive under Code
§ 409A (for clarity, this offset right is against amounts then due and payable
and is not intended to accelerate payment of any amount). Hawkins further
reserves the right to withhold and set off from the Covered Executive’s accrued
benefit under the Plan (even if a payment is not then due and payable) any
amount owed to Hawkins or an Affiliate by the Participant, as satisfaction of
such obligation of the Covered Executive, where such obligation is incurred in
the ordinary course of the service relationship between the Covered Executive
and Hawkins or the Affiliate, the entire amount of reduction in any of Hawkins’
or the Affiliate’s taxable years does not exceed five thousand dollars ($5,000),
and the reduction is made at the same time and in the same amount as the
obligation otherwise would have been due and collected from the Covered
Executive.
     6.6 Nonalienation of Benefits. Except as expressly provided herein, the
Covered Executive shall not have the power or right to transfer, alienate or
otherwise encumber his or her interest under the Plan. Hawkins’ obligations
under the Plan are not assignable or transferable except to (a) any corporation
or partnership which acquires all or substantially all of Hawkins’ assets, or
(b) any corporation or partnership into which Hawkins may be merged or
consolidated. The provisions of this Plan shall inure solely to the benefit of
the Covered Executive.
     6.7 Cooperation by Covered Executive. The Covered Executive shall cooperate
with Hawkins by furnishing any and all information reasonably requested by
Company in order to facilitate the payment of benefits hereunder.
     6.8 Withholding Taxes. Hawkins may make such provisions and take such
action as it deems necessary or appropriate for the withholding of any taxes
which Hawkins is required by any law or regulation of any governmental
authority, whether Federal, state or local, to withhold in connection with any
benefits under the Plan, including, but not limited to, the withholding of
appropriate sums from any amount otherwise payable to the Covered Executive. The
Covered Executive, however, shall be responsible for the payment of all
individual tax liabilities relating to any such benefits.
     6.9 Compliance with Code § 409A. This Plan and the payments hereunder are
intended to be exempt from or to satisfy the requirements of Code § 409A(a)(2),
(3) and (4), including the exceptions for short-term deferrals, separation pay
arrangements, reimbursements, and in-kind distributions, and shall be
interpreted and administered accordingly. Each payment under this Plan is
intended to be treated as one of a series of separate payments for purposes of
Code § 409A and Treas. Reg. § 1.409A-2(b)(2)(iii) (or any similar or successor
provisions). To the extent that payments under this Plan are subject to Code §
409A and the Covered Executive is a “specified employee” (as defined in Code §
409A) as of the Date of Termination, distributions to the Covered Executive may
not be made before the date that is six months after the Date of Termination or,
if earlier, the date of the Covered Executive’s death. Payments to which the
Covered Executive would otherwise be entitled during the first six months
following the date of termination will be accumulated and paid on the first day
of the seventh month following the Termination Date (or the Covered Executive’s
death, if earlier). To the extent that payments under this Plan are payments
under a “reimbursement plan” subject to Code § 409A, the right to reimbursement
may not be exchanged for cash or any other benefit, the amount of expenses
eligible for reimbursement in one calendar year shall not affect the expenses
eligible for reimbursement in any other calendar year, and the reimbursement of
any eligible expense shall be made pursuant to Hawkins’ normal policies and
procedures for expense reimbursement, which shall be in any event no later than
the last day of the calendar year following the calendar year in which the
expense was incurred.

10



--------------------------------------------------------------------------------



 



     6.10 Unfunded Plan. The Plan shall not be funded, and no Covered Executive
shall have any right to, or interest in, any assets of Hawkins or its affiliates
or subsidiaries.
     6.11 Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.
     6.12 Governing Law. This Plan shall be construed in accordance with and
governed by the laws of the State of Minnesota, without reference to the
principles of conflict of laws and to the extent not superseded by the laws of
the United States.
     6.13 Jurisdiction and Venue. Any action involving claims of a breach of
this Plan must be brought exclusively in the courts of the State of Minnesota
and/or the United States District Court, District of Minnesota.
     6.14 Headings. Headings are inserted in this Plan for convenience of
reference only and are to be ignored in the construction of the provisions of
the Plan.
     6.15 Notice. Any notice or filing required or permitted to be given to
Hawkins under this Plan shall be sufficient if in writing and hand delivered, or
sent by registered or certified mail, to the Human Resources Department, or to
such other entity as Hawkins may designate from time to time. Such notice shall
be deemed given as to the date of delivery, or, if delivery is made by mail, as
of the date shown on the postmark on the receipt for registration or
certification.
     6.16 Successors. This Plan shall be binding upon Hawkins and its successors
and assigns. Hawkins shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to assume and agree to perform all
of Hawkins’ obligations hereunder in the same manner and to the same extent that
Hawkins would have been required to perform if no succession had taken place.
fb.us.7124283.02

11



--------------------------------------------------------------------------------



 



Appendix A

          Tier   Salary Continuation Period     Termination Without Cause (Not a
Termination         Due to Change In Control)   Termination Due to Change In
Control
Tier 1
  18 months   24 months
Tier 2
  18 months   24 months
Tier 3
  12 months   18 months
Tier 4
  12 months   18 months

12